Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,054,260 (Jomori) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a vibration type angular velocity sensor to detect an angular velocity, comprising a substrate; a drive beam supported via a support member with a fixing part disposed on the substrate; a drive weight supported with the drive beam; a detection weight supported via a beam part including a detection beam with respect to the drive weight; a detection part arranged in the detection beam, and generating an electric output corresponding to a displacement of the detection beam in accordance with a movement of the detection weight when the detection weight moves in one direction based on an application of an angular velocity; the detection weight is connected via the detection beam to the drive weight, and is connected via the drive weight to the fixing part; a direction in which the drive weight and the detection weight vibrate while driving the drive beam is defined as a vibration direction; when the angular velocity is applied while the drive weight and the detection weight vibrate and are driven by the drive beam, the detection beam is displaced in a direction intersecting the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 







/HELEN C KWOK/Primary Examiner, Art Unit 2861